Title: From Alexander Hamilton to James A. Bayard, [16–21] April 1802
From: Hamilton, Alexander
To: Bayard, James A.


New-York April [16–21] 1802
Dear Sir.
Your letter of the 12th inst. has relieved me from some apprehension. Yet it is well that it should be perfectly understood by the truly sound part of the Fœderalists, that there do in fact exist intrigues in good earnest, between several individuals not unimportant, of the Fœderal Party, and the person in question; which are bottomed upon motives & views, by no means auspicious to the real welfare of the country. I am glad to find that it is in contemplation to adopt a plan of conduct. It is very necessary; & to be useful it must be efficient & comprehensive in the means which it embraces, at the same time that it must meditate none which are not really constitutional & patriotic. I will comply with your invitation by submitting some ideas which from time to time have passed through my mind. Nothing is more fallacious than to expect to produce any valuable or permanent results, in political projects, by relying merely on the reason of men. Men are rather reasoning tha[n] reasonable animals for the most part governed by the impulse of passion. This is a truth well understood by our adversaries who have practised upon it with no small benefit to their cause. For at the very moment they are eulogizing the reason of men & professing to appeal only to that faculty, they are courting the strongest & most active passion of the human heart—VANITY!
It is no less true that the Fœderalists seem not to have attended to the fact sufficiently; and that they erred in relying so much on the rectitude & utility of their measures, as to have neglected the cultivation of popular favour by fair & justifiable expedients. The observation has been repeatedly made by me to individuals with whom I particularly conversed & expedients suggested for gaining good will which were never adopted. Unluckily however for us in the competition for the passions of the people our opponents have great advantages over us; for the plain reason, that the vicious are far more active than the good passions, and that to win the latter to our side we must renounce our principles & our objects, & unite in corrupting public opinion till it becomes fit for nothing but mischief. Yet unless we can contrive to take hold of & carry along with us some strong feelings of the mind we shall in vain calculate upon any substantial or durable results. Whatever plan we may adopt, to be successful must be founded on the truth of this proposition. And perhaps it is not very easy for us to give it full effect; especially not without some deviations from what on other occasions we have maintained to be right. But in determining upon the propriety of the deviations, we must consider whether it be possible for us to succeed without in some degree employing the weapons which have been employed against us, & whether the actual state & future prospect of things, be not such as to justify the reciprocal use of them. I need not tell you that I do not mean to countenance the imitation of things intrinsically unworthy, but only of such as may be denominated irregular, such as in a sound & stable order of things ought not to exist. Neither are you to infer that any revolutionary result is contemplated. In my opinion the present Constitution is the standard to which we are to cling. Under its banners, bona fide must we combat our political foes—rejecting all changes but through the channel itself provides for amendments. By these general views of the subject have my reflections been guided. I now offer you the outline of the plan which they have suggested. Let an Association be formed to be denominated, “The Christian Constitutional Society.” It’s objects to be

1stThe support of the Christian Religion.


2ndThe support of the Constitution of the United States.



Its Organization.


1stA directing council consisting of a President & 12 Members, of whom 4 & the President to be a quorum.


2ndA sub-directing council in each State consisting of a Vice-President & 12 Members, of whom 4 with the Vice-President to be a quorum & 3rd As many societies in each State, as local circumstances may permit to be formed by the Sub-directing council.


The Meeting at Washington to Nominate the President & Vice-President together with 4 Members of each of the councils, who are to complete their own numbers respectively.
Its Means.


1st

The diffusion of information. For this purpose not only the Newspapers but pamphlets must be la[r]gely employed & to do this a fund must be created. 5 dollars annually for 8 years, to be contributed by each member who can really afford it, (taking care not to burden the less able brethren) may afford a competent fund for a competent time. It is essential to be able to disseminate gratis useful publications. Whenever it can be done, & there is a press, clubs should be formed to meet once a week, read the newspapers & prepare essays paragraphs &ct.


2nd

The use of all lawful means in concert to promote the election of fit men. A lively correspondence must be kept up between the different Societies.


3rd

The promoting of institutions of a charitable & useful nature in the management of Fœderalists. The populous cities ought particularly to be attended to. Perhaps it will be well to institute in such places 1st Societies for the relief of Emigrants—2nd. Academies each with one professor for instructing the different Classes of Mechanics in the principles of Mechanics



especially confidential
{
& Elements of Chemistry. The cities have been employed by the Jacobins to give an impulse to the country. And it is believed to be an alarming fact, that while the question of Presidential Election was pending in the House of Rs. parties were organized in several of the Cities, in the event of there being no election, to cut off the leading Fœderalists & sieze the Government.
An Act of association to be drawn up in concise general terms. It need only designate the “name” “objects” & contain an engagement to promote the objects by all lawful means, and particularly by the diffusion of Information. This act to be signed by every member.
The foregoing to be the principal Engine. In addition let measures be adopted to bring as soon as possible the repeal of the Judiciary law before the Supreme Court. Afterwards, if not before, let as many Legislatures as can be prevailed upon, instruct their Senators to endeavour to procure a repeal of the repealing law. The body of New-England speaking the same language will give a powerful impulse. In Congress our friends to propose little, to agree candidly to all good measures, & to resist & expose all bad. This is a general sketch of what has occurred to me. It is at the service of my friends for so much as it may be worth. With true esteem & regard
Dr Sir   Yours
AH
